              Case 5:19-cv-00961-NAM-ML Document 1-1 Filed 08/07/19 Page 1 of 1

                                  IPP International U.G. Declaration Exhibit A
                                    File Hashes for IP Address 24.59.102.144

ISP: Spectrum
Physical Location: Cortland, NY



Hit Date UTC           File Hash                                          Title
06/14/2019 04:46:45    249A74D1C7387C3ECA532CDEE2BB9F7262C43B84           Breakfast and Bed

06/14/2019 03:20:26    76ECBBE307B6DACB39AB06774546E6D741976D76           Tiny Kate Cum Dance With Me

05/11/2019 00:31:43    0F5DD75BADBE1E68D783BA771452CBB3BBA47640           Kaisa Slippery and Wet

05/10/2019 23:45:45    5101C8722F1D4B603E3E5509064720B490A2F3C6           Stairway To Heaven Two

01/22/2019 10:15:10    BF106E9BD8488067D7A2769C78FF2E4E2E1EBA4D           Deux Jeunes Lesbiennes

11/22/2018 02:34:22    3A66774DFFEA4CF9F7C036204A7EABD0B8D12AE3           A Girl Can Dream

11/21/2018 22:47:24    55257E9D9F51F5A7FB143BC347A2E622E7EBBAE6           Sex With Gymnasts

11/21/2018 22:37:34    583AB88E455BADC2C53FAB590D069888F434F99A           Strip Tease Making Me Cum

11/21/2018 22:32:25    C06BE5B46BD9336E750DA8AC3C0AC19333115394           Sex Love and Rock N Roll

11/21/2018 22:28:17    14E6F31003FB8A1C848C6384500C47F809C47BB2           Teach Me About Sex

11/21/2018 22:26:00    2F99A1FD4961B9EACF68DBF12A4262741B011D8A           Hide and Sex

11/21/2018 22:18:18    AA6A82D98555745683F7284AA27EE855D28C5FF6           Pink Toy Orgasm

11/21/2018 22:14:53    AA06F7820E27E231B06257704310FAC9DA1A6587           Rainbow Dildo Lesbian Orgasms

11/21/2018 22:13:04    5F83E531653A2E48BEE84BE2CA6CE0A0EE8E02FA           First Time 18 Tight and Tiny

09/14/2018 10:58:27    DA97F6988CBF3394AC364819BBEA76975D69A218           Dolled Up For Hot Lesbian Sex

09/14/2018 10:55:02    0BAB69998875BCA2648718BB16A7CD6AE964BE12           Inside Millas Sexy Body

09/14/2018 10:54:42    0DA6DA078F6DF8EDE7DDB6ED11E76D7BF4DD606E Sex And Fashion A Threeway Project

09/14/2018 10:50:00    43F8F96C35C0F618CD7767FD365C6BB3E369B573           Cumming On Myself

09/14/2018 10:49:52    F7D3BC200DB142D1744629D0142130122D2EB987           My First Video Is A Threesome

07/02/2018 01:51:55    9D453F2771B2CD075009335FB4736252F6FED008           The Morning After

02/02/2018 10:30:00    233AE9AA3624545A9484255939C08FA6B809B05E           Simply Perfect


Total Statutory Claims Against Defendant: 21
                                                  EXHIBIT A
NNY63
